Citation Nr: 1041412	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied entitlement to service connection for 
heart disease, status post myocardial infarction, and 
hypertension.  

The issues have been re-characterized to comport to the medical 
evidence of record.

In January 2009 the Board remanded the Veteran's current claims 
for additional development.  

In September 2010 the Veteran submitted additional medical 
evidence to the Board.  However, a remand pursuant to 38 C.F.R. § 
20.1304 is not necessary because the newly submitted medical 
evidence is redundant and has no probative value.  It merely 
notes that the Veteran had high blood pressure on discharge and 
that he continues to have high blood pressure; information that 
is already of record which was considered in this decision.  To 
have probative value, a medical opinion must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter; and a preponderance of the competent medical evidence 
indicates that the current hypertension is not related to 
service, directly or presumptively, and is not secondary to the 
Veteran's service-connected PTSD.


2.  A cardiovascular disability was not shown in service or for 
many years thereafter; and a preponderance of the competent 
medical evidence indicates that the current cardiovascular 
disability is not related to service, directly or presumptively, 
and is not secondary to the Veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to 
include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 4.104, Diagnostic Code 
7101, Note (1) (2009).

2.  The criteria for service connection for a cardiovascular 
disability, to include as secondary to PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
The RO provided the appellant pre-adjudication notice by letter 
dated in October 2005 and post-adjudication notice by letters 
dated in March 2006 and April 2010.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

No new disability rating or effective date for award of benefits 
will be assigned as the claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

VA has obtained service treatment records (STRs), attempted to 
obtain his Social Security Administration (SSA) records, assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
adequate medical examinations and obtained opinions regarding the 
nature and etiology of his claimed disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.
Analysis

The Veteran seeks service connection for hypertension and a 
cardiovascular disability.  He contends that his hypertension 
developed in the 1970s, and that his hypertension and 
cardiovascular problems are related to stress from his PTSD.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including hypertension and 
cardiovascular-renal disease, become manifest to a degree of 10 
percent within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no evidence 
of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has hypertension and a cardiovascular 
disability.  A VA examination dated in July 2006 notes that the 
Veteran was given an impression of hypertension, with a history 
of CAD, status post stent placement 5 years ago.  A VA general 
medical examination dated in November 2007 notes that the Veteran 
was given diagnoses of hypertension and coronary artery disease 
(CAD).  A May 2010 VA examination report notes that, following a 
physical examination, the Veteran was given diagnoses of 
hypertension and ischemic heart disease.  
The Veteran's December 1969 separation examination notes that he 
had a systolic blood pressure reading of 156, and a diastolic 
reading of 90.  It was noted by the examining clinician that the 
Veteran had high blood pressure, but was separated from service 
before further evaluation was accomplished.  A clinical 
evaluation revealed that the Veteran's heart and vascular system 
were normal.  

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  38 C.F.R. § 4.104, DC 7101, Note (1).  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  Id.  Thus, although the Veteran had a 
diastolic reading of 90 on separation from service, because his 
readings were not taken two or more times on a least three 
different days, for VA purposes he did not have a diagnosis of 
hypertension on separation from service.  

The Veteran is service connected for PTSD, with a current 
evaluation of 70 percent.  

As the record shows current hypertension and cardiovascular 
disabilities and a notation of high blood pressure during service 
and a service-connected PTSD disability, the determinative issue 
is whether these are related.

A private medical opinion dated in September 1995 notes that the 
Veteran was seen for cardiovascular reevaluation and reported a 
20 year history of irregular rhythm.  

A private medical opinion dated in October 1999 notes that the 
Veteran had uncharacteristically high blood pressure that day, 
and as far back as May 1982 the Veteran had blood pressure of 
144/82 mm.  

A print out from the internet site "www.webmd.com" received by 
the RO in May 2006 notes that a risk factor for hypertension is 
stress.  

A print out from the United States Department of Veterans Affairs 
website titled "A National Center for PTSD Fact Sheet," 
received by the RO in May 2006, notes that considerable amounts 
of research have found that PTSD has negative effects on physical 
health.  PTSD may be related to poor health through symptoms of 
comorbid anxiety or panic and the evidence linking anxiety to 
cardiovascular morbidity and morality is quite strong, but the 
mechanisms are largely unknown.  

A VA examination was conducted in July2006.  The examiner noted a 
review of the Veteran's claim file.  The Veteran reports that he 
was diagnosed with hypertension in the late 1970s.  The examiner 
noted that the Veteran reported that his doctor told him that 
PTSD could cause him to have heart problems.  Following a 
physical examination, the examiner opined that after reviewing 
all of the medical records, although there is some relationship 
between stress and hypertension and CAD, there is no concrete 
evidence at present to link these two.  The examiner noted that 
it is her medical opinion that it is not likely that the 
Veteran's claimed heart condition and hypertension is secondary 
to his diagnosed PTSD.  

A VA examination was conducted in May 2010, and the examiner 
noted a review of the Veteran's claim file.  The Veteran reported 
that he was told that he had high blood pressure in the early 
1970s and began treatment with oral medication.  In the 1990s he 
developed chest pain.  In approximately 2000, he sustained a 
myocardial infarction.  The examiner noted that STRs were 
reviewed and the Veteran's discharge physical in 1969 indicates a 
blood pressure of 157/90.  At that time, the examiner made a note 
of high blood pressure.  The remainder of the service medical 
record indicates normal blood pressure.  Review of the service 
treatment records do not indicate findings which meet the 
criteria for a diagnosis of hypertension while the Veteran was on 
active duty.  There is one reading of elevated blood pressure, 
however, one isolated occurrence of elevated blood pressure does 
not meet the criteria for a diagnosis of hypertension.  The 
examiner opined that  it is less likely than not that the 
Veteran's hypertension had its onset during, within one year 
following, or is otherwise related to, service.  The STRs do not 
give evidence that the Veteran was diagnosed with a 
cardiovascular disability while on active duty.  There is 
likewise no evidence in the claim file that he was diagnosed with 
a cardiovascular disability within 1 year following active 
service.   The examiner further opined that it is less likely as 
not that the Veteran's cardiovascular disability, which includes 
CAD, had its onset during, or within one year following, service.  
The examiner noted that the formulation of these opinions made 
note of the private medical opinions dated in September 1995 and 
October 1999.  

Regarding the medical internet print-outs received by the RO in 
May 2006 indicating that a risk factor for hypertension is stress 
and that PTSD may be related to cardiovascular morbidity and 
mortality, they do not provide the needed nexus to his claim.  
Generic texts, such as the ones offered, which do not address the 
facts of this particular Veteran's case, do not constitute 
competent medical evidence of causality.  See Sacks v. West, 11 
Vet. App. 314 (1998).  Thus, these articles have no probative 
value.

Regarding the September 1995 private medical opinion noting that 
the Veteran reported a 20 year history of irregular rhythm and 
the October 1999 private medical opinion noting that as far back 
as May 1982 the Veteran had blood pressure of 144/82 mm, these 
medical opinions tend to disprove the Veteran's claim because, 
accepting them as factually accurate, the Veteran's irregular 
heart rhythm developed 5 years following separation from service 
and his elevated blood pressure developed 12 years following 
separation from service.  The passage of more than 5 years before 
any evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service on a 
direct basis.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309; see also 
Savage v. Gober, 10 Vet. App. 488 (1997).

Moreover, to the extent that the Veteran is asserting or implying 
a continuity of symptomatology regarding his claimed elevated 
blood pressure or hypertension or the claimed date of the 
reported medical diagnosis of hypertension, it is noted that he 
is competent to report when he received a diagnosis or even some 
symptoms of hypertension.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Here, however, such assertions are not found to be 
credible in light of the Veteran's inconsistent reporting of when 
he was first diagnosed with hypertension following service.  The 
Veteran reported during his July 2006 VA examination that he was 
diagnosed with hypertension in the late 1970s; he reported that 
he was told that he had high blood pressure in the early 1970s 
during his May 2010 VA examination; and the October 1999 private 
medical opinion indicates that the Veteran had high blood as far 
back as May 1982.  

The first contemporaneous medical evidence of a diagnosis of 
hypertension or cardiovascular disability is well after the one-
year presumptive period from discharge from service; thus, 
service connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that his hypertension and 
cardiovascular disabilities are related to service or his service 
connected PTSD.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the etiology of his claimed 
disabilities and his views are of no probative value.  And, even 
if his opinion and the internet print-outs he submitted, were 
entitled to be accorded some probative value, they are far 
outweighed by the opinion provided by the VA medical 
professionals who thoroughly discussed the evidence of record and 
the etiology of the Veteran's claimed disabilities and found that 
the claimed disabilities are not related to service or his 
service connected PTSD disability.  See Jandreau, 492 F.3d at 
1372.  Competent medical experts make these opinions and the 
Board is not free to substitute its own judgment for that of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
hypertension and a cardiovascular disability; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to post-traumatic stress disorder (PTSD), is denied.

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to post-traumatic stress 
disorder (PTSD), is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


